Exhibit 23.1 Consent of Independent Registered Public Accounting Firm The Board of DirectorsAgenus Inc.: We consent to the incorporation by reference in the registration statements (Nos.333‑40440, 333-40442, 333-50434, 333-69580, 333-106072, 333-115984, 333-143807, 333-143808, 333-151745, 333-160084, 333-160087, 333-160088, 333-176609, 333-183066, 333-183067, 333-189926, 333-195851 and 333-209074) on Form S-8 and (Nos. 333-161277, 333-163221, 333-189534, 333-195852, 333-199255, 333-203807, 333-206513, 333-208135, 333-208890, 333-209749 and 333-209941) on Form S-3 of Agenus Inc. of our reports dated March15, 2016, with respect to the consolidated balance sheets of Agenus Inc. as of December31, 2015 and 2014, and the related consolidated statements of operations and comprehensive loss, stockholders’ equity (deficit), and cash flows for each of the years in the three-year period ended December31, 2015, and the effectiveness of internal control over financial reporting as of December31, 2015, which reports appear in the December31, 2015 Annual Report on Form 10‑K of Agenus Inc. /s/ KPMG LLP
